Title: Certificate of Honorary Membership in the Columbian Horticultural Society, 28 April 1834
From: Towson, N.,Watterson, George,Hickey, W.
To: Madison, James


                        
                            
                                Washington, D. C.
                            
                            
                                
                                    
                                
                                 April 28th 1834
                            
                        
                        
                        
                        This is to certify that James Madison has been duly elected  an honorary Member of the Columbian
                            Horticultural Society established in the District of Columbia.
                        
                            
                                Test N. Towson President
                        Geo. Watterson Corresponding SecretaryW. Hickey Recording Secretary.
                    